DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 8/19/2022, with respect to claims over prior art and claim objection have been fully considered and are persuasive, see for example remarks page 12 paragraph 1-2.  The 35 U.S.C 103 rejection(s) and claim objections of claims 1-20 has been withdrawn. Examiner’s Note: Applicant has amended to overcome the claim objection of claim 10. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Rana(US 2022/0075853), discloses sending, via the communications module and to a remote computing device, a signal causing the remote computing device to display a unique code and a telephone number; monitor at least one instant messaging account associated with the telephone number for the unique code; after determining that the unique code has been received at the at least one instant messaging account associated with the displayed telephone number, determine that authentication for a particular account has been successful; and in response to determining that authentication for the particular account has been successful, initiate an authenticated session.
The prior art, Kasso et al(US 2022/0052849), discloses using signed nonces to secure cloud shells are provided. The techniques include receiving, by a session manager service, a request to connect a user device to a secure connection to a secure shell instance. The session manager service may authorize the user device to access the secure shell instance and may configure the secure shell instance, being described by a shell identifier of the secure shell instance. The techniques also include generating, by the session manager service, a nonce token and providing the shell identifier, and a router address of the secure shell router to the user device. The techniques also include generating, by the session manager service, a signed nonce token using the nonce token; and providing the signed nonce token and the shell identifier to a user device.
The prior art, Ben-David et al(US 2019/0372977), discloses an access management system and a method for controlling access and operations on electronic devices by agents. In some cases, such an agent may be granted permissions to operate the electronic devices upon requesting. Thus, the access management system disclosed in the present invention may be configured to conduct an authorization process, for granting ad-hoc permissions on the electronic devices, to an agent. The access management system may initiate the authorization process by receiving an access-request from an agent. The access management system may conduct an authentication process, and then, upon a successful authentication process the agent may send a control-request for receiving permissions to control and operate at least one electronic device.
The prior art, McMurdie (US 2019/0294768), discloses obtaining first data identifying first user interactions with one or more computing or networking resources during at least one first user session that is known to be valid. The method also includes generating one or more profiles defining typical user interactions with the one or more resources based on the first data. The method further includes obtaining second data identifying second user interactions with at least one of the one or more resources during a subsequent second user session. The method also includes determining whether the second user session is valid based on the second data and at least one of the one or more profiles by comparing the second user interactions to the typical user interactions defined in the at least one profile. In addition, the method includes taking one or more actions in response to determining that the second user session is not valid.
The prior art,  Drias(US 2018/0137297), discloses a security system for an industrial control system that includes one or more hardware entities and/or one or more software entities accessible by at least one user via at least one security portal, the security system including: a security database: and a security server. Each hardware or software entity includes a software agent including: a module for verifying each security token received coming from a security portal or from a hardware or software entity, a module for analyzing access rights of the user, of another software entity or hardware entity, and a module receiving security tokens configured to transfer a token to a second hardware or software entity to which a security portal or another entity wishes to gain access.
The prior art, Dowlatkhah(US 2011/0055909), discloses providing temporary generated codes by a server. Responsive to triplet authentication of a device to service provider network, a server receives an initial code from the device to request a temporary generated code. The server verifies the triplet authentication of device. The server determines whether there is a user account match to the initial code. The server determines a corresponding application server based on the initial code and the user account match. The server generates a temporary generated code to access the application server. The temporary generated code is transmitted to both the application server and the communication device, is set to expire at a preset time, is generated to allow the user access to a single session on the application server, and is generated to expire after the temporary generated code is input to access the single session on application server.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1, 10, and 16, including, but not limited to “generating, by the computer processor and in response to determining that the user is authorized, a first user code associated with a first predetermined time period for accessing the control system; transmitting, by the computer processor using an out-of-band mechanism comprising a short message service (SMS) protocol or a mobile application on the user device using push notifications, the first user code to the user device and the control system, wherein the first user code authenticates a first user session between the user device and the control system, wherein the out-of-band mechanism and the input device implement a multi-factor authentication that initiates the first user session on the control system; and transmitting, by the computer processor and in response to the first predetermined time period expiring, a first command that terminates the first user session between the control system by the user device.” Therefore, independent claims 1, 10, and 16 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1, 10, and 16 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art, Sivasubramanian et al(US ), discloses (US 20210158805), discloses analyzing contacts data. Contacts data may be encoded as text (e.g., chat logs), audio (e.g., audio recordings), and various other modalities. A computing resource service provider may implement a service to obtain audio data from a client, transcribe the audio data, thereby generating text, execute one or more natural language processing techniques to generate metadata associated with the text, processing at least the metadata to generate an output, determine whether the output matches one or more categories, and provide the output to the client.
The prior art, Bharali et al(US 9,027,077), discloses deploying policy configuration across multiple security devices through hierarchical configuration templates is disclosed. In some embodiments, deploying policy configuration across multiple security devices through hierarchical configuration templates for configuring a plurality of security devices includes receiving at a first security device a hierarchy of templates from a central management server, in which the hierarchy of templates includes configuration information for a group of security devices, and in which the first security device is included in the group of security devices; and reconciling on the first security device's configuration information included in the hierarchy of templates and device specific configuration based on local configuration information, in which the first security device performs an object level reconciliation to maintain device configuration consistency.
The prior art, Coleman(US 2011/0119716), discloses managing video distribution to display devices including mobile devices capture video from one or more cameras and apply a selected compression strategy suitable to broadcast video over a computer network and cellular network to at least one mobile device only when requested by a user to improve security and reduce required bandwidth and usage. The system and method may include controlling broadcast bandwidth by dynamically changing the selected compression strategy or algorithm to facilitate management of the video stream and adapt to changing network conditions. In one embodiment, the system and method include dynamically modifying video image properties of captured video frames to generate video data packets of a size suitable for transmission over a low bit-rate channel to a hand-held device for viewing.
The prior art, Wunderlich(US 2009/0138589), discloses  a website monitoring tool that includes a website canvas and a plurality of web page objects configured to be dragged and dropped onto the generic website canvas to facilitate creation of a website model. The monitoring tool also includes a graphic interface which may be utilized to define and associate performance operational rules of a website being modified or created. The performance operational rules include website performance thresholds and rules associated with alerts which may be delivered in response to a website achieving or falling below defined performance alert levels. The monitoring tool also includes a pixel module which may be engaged to assign a plurality of attributes to a pixel associated with a page within the website model. The graphic interface of the monitoring tool also includes a plurality of web page objects that are configured to be selected, dragged and dropped onto the generic website canvas to facilitate creation of a website model that illustrates the process flow of pages within the website model.
The prior art, Neveu et al(US 2008/0114683), discloses  remote time collection are provided. Generally, various embodiments of the invention provide users with a system and method for tracking employee time and/or confirming job site arrival remotely. In accordance with various embodiments, a system and method for remote time collection comprises a variety of devices and components, such as a local client, a local server, a wireless communication system, and a remote computing device. An exemplary remote computing device comprises a biometric system and a GPS system for verifying that the correct employee is working at the correct job site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436